IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs March 12, 2002

               STATE OF TENNESSEE v. ALBERT YARBROUGH

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 00-04357    Bernie Weinman, Judge



                     No. W2001-01150-CCA-R3-CD - Filed April 12, 2002


The defendant was convicted by a Shelby County Criminal Court jury of rape, a Class B felony, and
sentenced by the trial court to fourteen years, at 100% as a violent offender, in the Tennessee
Department of Correction. The sole issue he presents on appeal is whether the evidence was
sufficient to support his conviction. Based upon our review of the record, we conclude that the
evidence was sufficient for a rational trier of fact to find him guilty of the offense beyond a
reasonable doubt. Accordingly, the judgment of the trial court is affirmed.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and NORMA
MCGEE OGLE, J., joined.

A C Wharton, Jr., Shelby County Public Defender; Garland Ergüden, Assistant Public Defender (on
appeal); and Teresa Jones, Assistant Public Defender (at trial), for the appellant, Albert Yarbrough.

Paul G. Summers, Attorney General and Reporter; Braden H. Boucek, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Camille McMullen, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                              FACTS

        On April 25, 2000, the Shelby County Grand Jury returned an indictment against the
defendant, Albert Yarbrough, charging him with the April 29, 1999, rape of the victim, Lisa
Cunningham. At the defendant’s trial, held March 20-22, 2001, the victim testified that she was
walking home from a convenience store near the corner of Mississippi and Crump Boulevards in
Memphis at about 3:30 a.m. on April 29, 1999, when a man she had never seen before “hopped out
from behind [her],” grabbed her, and threw her into some bushes. She said that the man hit her “real
hard,” knocking her to the ground and one of her front teeth out of her mouth, “dived down” on top
of her, and then fought to remove her clothing. She testified that she struggled and resisted for
approximately twenty minutes, managing to kick him and stab him once or twice in the back with
a short knife she carried in her back pocket. She said that she knew she stuck him with the knife,
but “it couldn’t have been very hard because he kept doing what he was doing.” She stated that
when she stuck him, the man said, “Oh, bitch, you – you tough, you tough, you’re a tough bitch,
you’re a tough bitch,” and twisted her arm hard, forcing her to relinquish the knife.

        The victim testified that she pleaded with the man not to kill her. She said that he told her,
“Shut up, bitch, just lay down and take it,” and she lay back, still begging for her life. He then
penetrated her with his penis. Although she did not see his penis, she could feel that he was not
wearing a condom. She estimated that the actual intercourse lasted ten minutes and said that she felt
the man ejaculate inside of her. After he had completed the act, the man “got up just as normal like
[ ] nothing happened” and walked off. Because she had seen some fire trucks up the street, she got
up and followed him, yelling in an effort to attract the firefighters’ attention. However, when the
man turned around and said, “Oh, you want to follow me, huh? Go on before I get you again,” she
stopped following him, ran home, and telephoned the police.

        Approximately two and a half months later, the victim saw the defendant walking in the same
area in which she had been attacked and immediately recognized him as the man who had raped her.
She said that she flagged down a police officer, who caused the defendant to be apprehended and
arrested. The victim testified that she recognized the defendant by his “puffed” eyes and his
distinctive gait, explaining that he walked with a “bounce” or a limp to his step. She later picked
the defendant out of a photographic lineup, circling his photograph and writing, “This is the person
that rape[d] me.” The photographic spreadsheet, which included the date “7/14/99” and the victim’s
signature, was introduced as an exhibit and published to the jury.

        The victim acknowledged that the lighting in the area where she was raped was not good, and
that she had not been shown a photographic lineup until after she had recognized the defendant on
the street in July. Nonetheless, she was absolutely confident that the defendant was the man who
had raped her and had no doubt that she would have been able to recognize his photograph at any
time. She testified that she had ample opportunity and “couldn’t help but to see” the defendant in
the long struggle during the attack. The victim made a positive courtroom identification of the
defendant as her rapist.

        Lieutenant Joe Hackney of the Memphis Police Department testified that the victim was
bleeding from her mouth and had dirt and grass on her clothing and in her hair, when he responded
to the call at her apartment shortly after the attack. He said she “had been obviously in a struggle.”
After an ambulance arrived, he went to an overgrown area “on Crump Boulevard right at the railroad
tracks east of Mississippi” where he found “a trampled down area” in the middle of some high grass,
consistent with the victim’s account of the place where she had been attacked. Reading from the
police report of the incident, Lieutenant Hackney testified that the victim described her rapist as



                                                 -2-
               A male black, five-nine, 30 to 40 years old, had on a dark blue Fed
               Ex shirt, light blue jeans, black hat, thin beard, clean-shaven, light
               complexion, offensive speech, faded hairstyle, conservative
               appearance, short hair, medium voice and angry demeanor.

He acknowledged that the victim’s description included two different types of hairstyle, as well as
information that the rapist wore a hat. He also acknowledged that the area in which the attack
occurred was dark and covered with waist-high bushes and grass. He indicated, however, that the
victim had been emotionally distraught at the time she provided her description of the rapist, and
testified that there were lights near the location where the rape occurred “up on the railroad bridge.”

        Margaret Aiken, a nurse clinician at the Memphis Sexual Assault Resource Center, testified
that she examined the victim at 7:00 a.m. on April 29, 1999. Among the evidence she collected was
a blood sample, saliva swabs, pubic hair, the victim’s underpants, and vaginal swabs, the latter of
which revealed the presence of sperm in the victim’s vagina. Aiken testified that her standard
procedure is to meticulously label, package, and place the evidence she collects into a locked storage
room at the facility, from which it is then sent to the Tennessee Bureau of Investigation (“TBI”) for
analysis. She had no personal knowledge of the procedure used to transport evidence from the
locked storage room to the TBI laboratory.

         Sally DiScenza, a forensic sexual assault nurse examiner employed at the Memphis Sexual
Assault Resource Center, testified that she utilized standard procedures to collect a sample of the
defendant’s blood for evidence on July 14, 1999. She explained that standard procedure entails
taking the suspect’s photograph and fingerprints and asking for identification and signature to ensure
identity; drawing blood using a sterile needle and a blood collection tube; placing the blood onto a
sterile blotter or “blood standard card” labeled with the suspect’s name; sealing the blood standard
card into an evidence envelope containing the suspect’s name, the date and time, and her signature;
and then sealing that envelope into a larger envelope or “master suspect kit” containing the suspect’s
name and her signature across the seal of the envelope. DiScenza testified that she placed the sealed
master suspect kit containing the defendant’s blood sample in the locked evidence room of the
Memphis Sexual Assault Resource Center, from which it was then sent to the TBI. She said that
someone affiliated with the Memphis Sexual Assault Resource Center and the Memphis Police
Department was responsible for sending the suspect kits to the TBI for analysis, and that she had no
further contact with the evidence after placing it in the locked evidence room.

        Chad B. Johnson of the TBI, who was accepted by the court as an expert witness in the field
of serology and DNA analysis, testified that he received, among other evidence in the case, blood
standards from the victim and the defendant and vaginal swabs and slides from the victim. He first
isolated and analyzed the victim’s and the defendant’s DNA from their respective blood samples,
developing a DNA profile for each. He then isolated a mixture of genetic material, containing sperm
and epithelial cells, from the victim’s vaginal slide and performed DNA analysis on the mixture.
His DNA analysis revealed that the genetic material from the victim’s vaginal slide was consistent
with the DNA profiles of the victim and the defendant, indicating the presence of the defendant’s

                                                 -3-
sperm mixed with epithelial cells from the victim’s vagina. Johnson testified that he used a database
and program developed by the Federal Bureau of Investigation to determine that the statistical
probability of someone else having the same DNA profile as the defendant was one in 130 million
individuals in the African-American population, and one in 69 million individuals in the Caucasian
population. On cross-examination, he testified that the evidence was shipped to him by Federal
Express, and acknowledged that he had no personal knowledge of the manner in which it had been
collected.

        Memphis Police Department Patrol Officer Michael Tullos testified that he was driving down
Crump Boulevard on the afternoon of July 7, 1999, when the victim waved him down and told him
that she had been raped a couple of months earlier and had just seen the man who had raped her
walking down Porter Street toward Alston. Officer Tullos said that he obtained a description of the
suspect from the victim, verified through dispatch that the victim had filed a rape report, and then
drove in the direction the victim indicated the suspect had gone. He said that he located the suspect
one or two blocks away, detained him, and brought him back to the victim, who positively identified
him as her rapist. Officer Tullos identified the defendant as the man he had arrested.

         As its final witness, the State recalled Sally DiScenza to the stand, who identified the
defendant as the man from whom she took blood on July 14, 1999. DiScenza revealed on cross-
examination that she had placed a sample of the defendant’s pubic hair in the master suspect kit,
along with his blood standard card. She explained that, if she had not mentioned the pubic hair
sample in her earlier testimony, it was only because she had not been asked about it. She testified
that she placed the blood standard and the pubic hair sample together in the same master suspect kit,
sealed the envelope with evidence tape, placed her signature across the sealed label, and locked the
kit in the evidence room of the Memphis Sexual Assault Resource Center.

        The defendant elected not to testify and rested his case without the presentation of any proof.

                                             ANALYSIS

                                    Sufficiency of the Evidence

       The sole issue the defendant presents on appeal is whether the evidence was sufficient to
support his conviction. Specifically, he contends that the victim’s identification of him is unreliable,
and that the State failed to establish the proper chain of custody for introduction of the DNA
evidence at trial. The State responds by arguing that the chain of custody of the DNA evidence was
reasonably established, and that the jury was entitled to accredit the victim’s identification of the
defendant as her rapist.

        When the sufficiency of the convicting evidence is raised as an issue on appeal, this court
considers “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). See

                                                  -4-
also State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604
(Tenn. Crim. App. 1992); Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by
the trial court or jury shall be set aside if the evidence is insufficient to support the findings by the
trier of fact of guilt beyond a reasonable doubt.”). All questions involving the credibility of
witnesses, the weight and value to be given the evidence, and all factual issues are resolved by the
trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict
by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). A jury conviction removes the presumption of innocence with which a defendant is initially
cloaked and replaces it with one of guilt, so that on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. See State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982).

        Viewing the evidence in the light most favorable to the State, we conclude that a rational trier
of fact could have found the defendant guilty of raping the victim beyond a reasonable doubt. The
identity of an accused may be established by either direct evidence, circumstantial evidence, or a
combination of the two. State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975). The determination
of identity is a question of fact for the jury to consider based upon a consideration of all the evidence.
State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993). With regard to the identity of an
accused, “the testimony of a victim, by itself, is sufficient to support a conviction.” Id. (citation
omitted). Here, the victim positively and unequivocally identified the defendant as her rapist, not
only at the time of his arrest, but also in the courtroom during his trial. She remained steadfast,
throughout her direct and cross-examination testimony, that she had had sufficient opportunity to
view her attacker during the rape, that she immediately recognized the defendant as her rapist when
she passed him on the street in July, and that she could have recognized him at any time after the
rape. Officer Tullos testified that the victim told him, when she flagged down his patrol car, that she
had just seen the man who had raped her. He said that the victim’s description led him to the
defendant, and that when he brought the defendant back to the victim, she affirmed that he was the
man who had attacked and raped her. Additionally, the victim later picked the defendant out of a
photographic lineup, once again identifying him as her rapist.

        As support for his contention that the victim’s identification of him is unreliable, the
defendant points to the inconsistencies in the victim’s original description of her attacker, evidence
that the area in which she was raped was dark, and her testimony that the night of April 29, 2000,
was the first time she had ever seen her rapist. He also observes that the victim did not mention
anything about her attacker’s “puffed” eyes or limping gait in her original statement to police. The
victim maintained throughout her testimony, however, that she was able to see the defendant in the
estimated thirty minutes that elapsed during the attack, much of which was spent with him facing
her as he lay on top of her, fighting to remove her clothing and penetrate her with his penis.
Moreover, she testified that there were some street lights in the area, and that she followed the
defendant as he walked down the street after the rape, until he turned around and threatened to “get
her” again if she did not cease following. Lieutenant Hackney testified that, although the immediate
area of the rape was dark, there were lights on the railroad bridge near the area in which the rape

                                                   -5-
occurred. Thus, there was evidence from which the jury could have found that the victim had the
opportunity to see her rapist, either during or immediately after she was attacked, and from which
it could have reasonably accredited her identification of the defendant as her rapist. See State v.
Radley, 29 S.W.3d 532, 537 (Tenn. Crim. App.), perm. to appeal denied (Tenn. 1999) (“The credible
testimony of one identification witness is sufficient to support a conviction if the witness viewed the
accused under such circumstances as would permit a positive identification to be made.”).

         As for the discrepancies in the victim’s description of the defendant on the night of the rape,
and her failure to report his “puffed” eyes or distinctive gait, the jury could have reasonably
concluded that these inconsistencies and oversights were the result of her emotional state, rather than
uncertainty about the defendant’s identity. Lieutenant Hackney testified that the victim was nervous
and crying at the time she gave her statement to police. In light of her distraught state, it is hardly
surprising that some details of her description varied. Nor is it surprising that she neglected to
mention the defendant’s eyes or distinctive walk, or perhaps even failed to remember these traits,
until after she had later seen the defendant walking down the street. The jury’s decision to accredit
testimony of a witness in spite of obvious inconsistencies will not be disturbed by this court on
appeal unless those “inaccuracies or inconsistencies are so improbable or unsatisfactory as to create
a reasonable doubt” of the defendant’s guilt. Id. The defendant’s presentence report, indicating that
he is 5'8" in height and was 40 years old at the time of the rape, demonstrates that although the
victim may have provided some inconsistent details about the defendant’s hairstyle or clothing, she
was remarkably accurate in other descriptive details she provided in her initial report. In sum, we
conclude that the evidence cited by the defendant was insufficient to show that the victim’s
identification testimony was unreliable.

        The defendant also contends that the State failed to establish an unbroken chain of custody
for the introduction of the DNA evidence. He argues that the evidence should not have been
admitted because of the State’s failure to present proof of who shipped it from the evidence room
at the Memphis Sexual Assault Resource Center and who received it at the TBI laboratory in
Jackson. The State contends that the chain of custody was reasonably established, and that the trial
court did not abuse its discretion in admitting the DNA evidence at trial. We agree with the State.

        In order for tangible evidence to be presented at trial, the State must either introduce a
witness who is able to identify the evidence, or establish an unbroken chain of custody. State v.
Scott, 33 S.W.3d 746, 760 (Tenn. 2000) (citations omitted). The purpose of the chain of custody is
“‘to demonstrate that there has been no tampering, loss, substitution, or mistake with respect to the
evidence.’” Id. (quoting State v. Braden, 867 S.W.2d 750, 759 (Tenn. Crim. App. 1993)).
However, the State is not required to establish facts that exclude any possibility of tampering;
reasonable, rather than absolute, assurance as to the identity and integrity of the evidence is all that
is required. Id. (citations omitted). Whether or not the chain of custody has been sufficiently
established lies within the sound discretion of the trial court, and the trial court’s determination will
not be reversed on appeal absent a showing of abuse of discretion. State v. Beech, 744 S.W.2d 585,
587 (Tenn. Crim. App. 1987); State v. Johnson, 673 S.W.2d 877, 881 (Tenn. Crim. App. 1984).



                                                  -6-
         Our review reveals no abuse of discretion by the trial court in this matter. The trial court
found that although the chain of custody could have been “done more clearly[,]” the State’s proof
was sufficient to warrant the admission of the DNA evidence at trial. We agree. “[E]vidence may
be admitted when the circumstances surrounding the evidence reasonably establish the identity of
the evidence and its integrity.” Scott, 33 S.W.3d at 760 (emphasis added) (citing State v. Holloman,
835 S.W.2d 42, 46 (Tenn. Crim. App. 1992)). Both Margaret Aiken and Sally DiScenza testified
that they followed standard, sterile procedures in collecting the evidence from the victim and the
defendant, sealing the evidence into envelopes, and placing the labeled and sealed envelopes in the
locked evidence room of the Memphis Sexual Assault Resource Center. Both testified that evidence
envelopes from the locked storage room were routinely sent to the TBI laboratory for analysis,
although neither was personally involved in the shipment or transport of the evidence to the
laboratory. Chad Johnson testified that the evidence arrived to him at the TBI laboratory, via Federal
Express, packaged in two separate evidence envelopes, with smaller envelopes inside. One kit was
labeled with the defendant’s name, and the other with the victim’s name. Although Johnson was
never asked if the envelopes were sealed when he received them, and as a consequence never directly
testified that they were, he indicated that the laboratory routinely receives suspect kits from law
enforcement agencies, and that there was nothing about these envelopes that caused him to question
their origin, packaging, or labeling. The defendant does not cite anything in the record to suggest
that the envelopes were tampered with or altered between the time that Aiken and DiScenza placed
them in the locked evidence room and they arrived at the TBI. Thus, we conclude that the
circumstances establish with reasonable assurance the identity and integrity of the evidence at issue.
See id. (“the State is not required to establish facts which exclude every possibility of tampering”)
(citing State v. Ferguson, 741 S.W.2d 125, 127 (Tenn. Crim. App. 1987)).

                                          CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgment of the trial court.



                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -7-